UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2007 [X] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-132252 Fresh Ideas Media, Inc. (Exact name of small business issuer as specified in its charter) Nevada 20-2574314 (State or other jurisdiction of incorporation ororganization) (I.R.S. Employer Identification No.) 6521 Ocaso Drive, Castle Rock, Colorado 80108 (Address of principal executive offices) (303) 814-0076 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ] No[X] The issuer had 1,507,000 shares of common stock, $0.001 par value per share, outstanding as of October 29, 2007. Transitional Small Business Disclosure Format (Check one):Yes [ ] No[X] FRESH IDEAS MEDIA, INC. (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter Ended August 31, 2007 Fresh Ideas Media, Inc. (A Development Stage Company) Consolidated Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheet F-2 Consolidated statements of operation F-3 Consolidated statements of cash flows F-4 Notes to consolidated financial statements F-6 F-1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. FRESH IDEAS MEDIA, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEET (Unaudited) August 31, 2007 ASSETS Current assets Cash $ 3,423 Sub-license accounts receivable - current portion 7,000 Deferred license expense - current portion 1,500 Total current assets 11,923 Sub-license accounts receivable 8,000 Deferred license expense 14,654 22,654 Total Assets $ 34,577 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 2,525 Notes payable - related party 13,000 Accrued interest - related party 829 License account payable - related party 3,000 Unearned revenue - current 3,035 Total current liabilities 22,389 Unearned revenue 18,140 18,140 Total Liabilities 40,529 Stockholders' Equity Preferred stock, $.001 par value; 5,000,000 shares authorized; no shares issued and outstanding - Common stock, $.001 par value; 95,000,000 shares authorized; 1,507,000 shares issued and outstanding 1,507 Additional paid in capital 86,868 Accumulated deficit (94,327 ) Total Stockholders' Equity (5,952 ) Total Liabilities and Stockholders' Equity $ 34,577 The accompanying notes are an integral part of the consolidated financial statements. F-2 FRESH IDEAS MEDIA, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended August 31, 2006 Three Months Ended August 31, 2007 Nine Months Ended August 31, 2006 Nine Months Ended August 31, 2007 Period From Feb. 22, 2005 (Inception of Dev. Stage) To August 31, 2007 Product revenue $ - $ 8,200 $ - $ 8,200 $ 18,300 Cost of goods sold - 8,200 - 8,200 18,200 Net product revenue - 100 License sales 1,500 1,540 4,500 4,140 11,014 Total revenues 1,500 1,540 4,500 4,140 11,114 Operating expenses: Amortized license 1,500 1,500 4,500 4,500 14,071 General and administrative 11,459 26,606 25,803 63,229 90,444 12,959 28,106 30,303 67,729 104,515 Gain (loss) from operations (11,459 ) (26,566 ) (25,803 ) (63,589 ) (93,401 ) Other income (expense): Other income - - - 1,851 1,851 Interest expense (238 ) (163 ) (563 ) (688 ) (2,065 ) (238 ) (163 ) (563 ) 1,163 (214 ) Income (loss) before provision for income taxes (11,697 ) (26,729 ) (26,366 ) (62,426 ) (93,615 ) Provision for income tax - 712 Net income (loss) $ (11,697 ) $ (26,729 ) $ (26,366 ) $ (62,426 ) $ (94,327 ) Net income (loss) per share (Basic and fully diluted) $ (0.02 ) $ (0.02 ) $ (0.04 ) $ (0.06 ) Weighted average number of common shares outstanding 706,000 1,507,000 706,000 1,049,722 The accompanying notes are an integral part of the consolidated financial statements. F-3 FRESH IDEAS MEDIA, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Period From Feb. 22, 2005 (Inception of Nine Months Nine Months Dev. Stage) Ended Ended To August 31, 2006 August 31, 2007 August 31, 2007 Cash Flows From Operating Activities: Net income (loss) $ (26,366 ) $ (62,426 ) $ (94,327 ) Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Accounts receivable - (2,000 ) (15,000 ) Deferred receivable 712 - - Deferred license expense 4,500 4,500 (16,154 ) Accounts payable - - 2,525 License account payable - related party (6,000 ) (3,500 ) 3,000 Accrued interest 563 (548 ) 829 Income taxes payable (712 ) - - Unearned revenue (4,500 ) (1,991 ) 21,175 Compensatory stock issuances - - 1,500 Deposits held 10,100 - - Net cash provided by (used for) operating activities (21,703 ) (65,965 ) (96,452 ) Cash Flows From Investing Activities: - - - Net cash provided by (used for) investing activities - - - (Continued On Following Page) The accompanying notes are an integral part of the consolidated financial statements. F-4 FRESH IDEAS MEDIA, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued From Previous Page) Period From Feb. 22, 2005 (Inception of Nine Months Nine Months Dev. Stage) Ended Ended To August 31, 2006 August 31, 2007 August 31, 2007 Cash Flows From Financing Activities: Sales of common stock - 80,075 86,875 Notes payable - borrowings 15,000 - 24,500 Notes payable - payments - (11,500 ) (11,500 ) Related party payables Net cash provided by (used for) financing activities 15,000 68,575 99,875 Net Increase (Decrease) In Cash (6,703 ) 2,610 3,423 Cash At The Beginning Of The Period 9,000 813 - Cash At The End Of The Period $ 2,297 $ 3,423 $ 3,423 Schedule Of Non-Cash Investing And Financing Activities None Supplemental Disclosure Cash paid for interest $ - $ 711 Cash paid for income taxes $ 712 $ - The accompanying notes are an integral part of the consolidated financial statements. F-5 FRESH IDEAS MEDIA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION, OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Fresh Ideas Media, Inc. (the “Company”), was incorporated in the State of Nevada on February 22, 2005. The Company is engaged in the advertising and consulting business. In February 2005 the Company formed a wholly owned subsidiary called Community Alliance, Inc., a Nevada corporation. Community Alliance, Inc. markets sub-licenses for take home school folders. The Company has only commenced limited operations and has not yet generated significant revenues, and is therefore considered a development stage company. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. All adjustments which are, in the opinion of management, necessary for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. The results of operations for such interim periods are not necessarily indicative of operations for a full year. Fiscal year The Company has chosen November 30 as a year end. Principles of consolidation The accompanying consolidated financial statements include the accounts of Fresh Ideas Media, Inc. and its wholly owned subsidiary. All intercompany accounts and transactions have been eliminated in consolidation. Cash and cash equivalents The Company considers all highly liquid investments with an original maturity of three months or less as cash equivalents. Accounts receivable The Company reviews accounts receivable periodically for collectability and establishes an allowance for doubtful accounts and records bad debt expense when deemed necessary. At August 31, 2007 the Company had no balance in its allowance for doubtful accounts. Property and equipment Property and equipment are recorded at cost and depreciated under accelerated methods F-6 FRESH IDEAS MEDIA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION, OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued): over each item's estimated useful life, which is five years for furnishings, office equipment and other items. Revenue recognition Revenue is recognized on an accrual basis as earned under contract terms. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Income tax The Company accounts for income taxes under Statement of Financial Accounting Standards No. 109 (“SFAS 109”). Under SFAS 109 deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss carryforwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Net income (loss) per share The net income (loss) per share is computed by dividing the net income (loss) by the weighted average number of shares of common outstanding. Warrants, stock options, and common stock issuable upon the conversion of the Company's preferred stock (if any), are not included in the computation if the effect would be anti-dilutive and would increase the earnings or decrease loss per share. Financial Instruments The carrying value of the Company’s financial instruments, including cash and cash equivalents and accrued payables, as reported in the accompanying balance sheet, approximates fair value. F-7 Item 2.Management’s Discussion and Analysis or Plan of Operation. Forward-Looking Statements Statements made in this report that are not purely historical are forward-looking statements with respect to our goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance and business, including, without limitation, (i) our ability to raise capital, and (ii) statements preceded by, followed by or that include the words “may,” “would,” “could,” “should,” “expects,” “projects,” “anticipates,” “believes,” “estimates,” “plans,” “intends,” “targets” or similar expressions.Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including general economic or industry conditions, nationally and/or in the communities in which we may conduct business, changes in the interest rate environment, legislation or regulatory requirements, conditions of the securities markets, our ability to raise capital, changes in accounting principles, policies or guidelines, financial or political instability, acts of war or terrorism and other economic, competitive, governmental, regulatory and technical factors affecting our operations, products, services and prices. Accordingly, results actually achieved may differ materially from expected results in these statements.
